Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 03/02/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 12/03/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-19 are pending and are currently under examination.  

New Claim Rejection
Claim Rejections - 35 USC § 102 or 35 USC § 103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-9, 16-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Krieg et al. (US 20150141320).
The instant claims are drawn to a single stranded antisense polynucleotide agent for inhibiting expression of angiotensinogen (AGT), wherein the agent comprises at least 15 contiguous nucleotides 5differing by no more than 3 nucleotides from the nucleotide sequence of 5'- AACAAGCTGGTCGGTUGGAA-3' (SEQ ID NO: 215), wherein at least one of the contiguous nucleotides is a modified nucleotide, and wherein the agent is about 15 to about 30 nucleotides in length.
Krieg et al. teach a nucleic acid 20 nucleotides in length comprising 15 contiguous nucleotides of instantly claimed SEQ ID No. 215 differing by no more than 3 nucleotides.
Sequence 1045762, Application US/14401248
Publication No. US20150141320A1
APPLICANT: RaNA Therapeutics, Inc.
SEQ ID NO 1045762
LENGTH: 15
TYPE: DNA
ORGANISM: Homo sapiens
US-14-401-248-1045762

  Query Match             67.0%;  Score 13.4;  DB 57;  Length 15;
  Score over Length       89.3%;

  Matches   13;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

215              6 GCTGGTCGGTUGGAA 20
                   ||||||||| :||||
1045762          1 GCTGGTCGGGTGGAA 15

With respect to claims 3-5 Krieg et al. teach [0023] In some embodiments, at least one nucleotide of the oligonucleotide comprises a 2' O-methyl.  In some embodiments, each nucleotide of the oligonucleotide comprises a 2' O-methyl.  In some embodiments, the oligonucleotide comprises at least one ribonucleotide, at least one deoxyribonucleotide, or at least one bridged nucleotide.  In some embodiments, the bridged nucleotide is a LNA nucleotide, a cEt nucleotide or a ENA modified nucleotide.  In some embodiments, each nucleotide of the oligonucleotide is a LNA nucleotide. 
[0024] In some embodiments, the nucleotides of the oligonucleotide comprise alternating deoxyribonucleotides and 2'-fluoro-deoxyribonucleotides.  In some embodiments, the nucleotides of the oligonucleotide comprise alternating deoxyribonucleotides and 2'-O-methyl nucleotides.  In some embodiments, the nucleotides of the oligonucleotide comprise alternating deoxyribonucleotides and ENA nucleotide analogues.  In some embodiments, the nucleotides of the oligonucleotide comprise alternating deoxyribonucleotides and LNA nucleotides.  In some embodiments, the 5' nucleotide of the oligonucleotide is a deoxyribonucleotide.  In some embodiments, the nucleotides of the oligonucleotide comprise alternating LNA nucleotides and 2'-O-methyl nucleotides.  In some embodiments, the 5' nucleotide of the oligonucleotide is a LNA nucleotide.  In some embodiments, the nucleotides of the 
		With respect to claims 8-9 Krieg et al. teach [0025] In some embodiments, the single stranded oligonucleotide comprises modified internucleotide linkages (e.g., phosphorothioate internucleotide linkages or other linkages) between at least two, at least three, at least four, at least five or more nucleotides.  In some embodiments, the single stranded oligonucleotide comprises modified internucleotide linkages (e.g., 
phosphorothioate internucleotide linkages or other linkages) between all nucleotides. 
With respect to claim 7  Krieg et al. teach [0192] Single stranded oligonucleotides can also include, additionally or alternatively, nucleobase (often referred to in the art simply as "base") modifications or substitutions.  As used herein, "unmodified" or "natural" nucleobases include adenine (A), guanine (G), thymine (T), cytosine (C) and uracil (U).  Modified nucleobases include nucleobases found only infrequently or transiently in natural nucleic acids, e.g., hypoxanthine, 6-methyladenine, 5-Me pyrimidines, particularly 5-methylcytosine (also referred to as 5-methyl-2' deoxycytosine and often referred to in the art as 5-Me-C).
With respect to claims 16-17 Krieg et al. teach [0199] In some embodiments, single stranded oligonucleotide modification include modification of the 5' or 3' end of the oligonucleotide.  In some embodiments, the 3' end of the oligonucleotide comprises a hydroxyl group or a thiophosphate.  It should be appreciated that additional molecules (e.g. a biotin moiety or a fluorophor) can be conjugated to the 5' or 3' end of the single stranded oligonucleotide.  In some embodiments, the single stranded oligonucleotide comprises a biotin moiety conjugated to the 5' nucleotide. 

Krieg et al. teach a single stranded antisense that meets the claim limitations and thus the product would have the same function as the claimed gene product and would bind to HOXA1 (see MPEP 2112.01):
MPEP
2112.01   Composition, Product, and  Apparatus Claims [R-3]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). [emphasis added]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated “such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate.” The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.   COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 [emphasis added]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Thus, Krieg et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieg et al. (US 20150141320) and Prakash et al. (US 20140343123).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims are drawn to a single stranded antisense polynucleotide agent for inhibiting expression of angiotensinogen (AGT), wherein the agent comprises at least 15 contiguous nucleotides 5differing by no more than 3 nucleotides from the nucleotide sequence of 5'- AACAAGCTGGTCGGTUGGAA-3' (SEQ ID NO:215), wherein at least one of the contiguous nucleotides is a modified nucleotide, and wherein the agent is about 15 to about 30 nucleotides in length, wherein the antisense is a gapmer and wherein the oligonucleotide is conjugated to a GalNAc derivative.
	Krieg et al. teach a nucleic acid 20 nucleotides in length comprising 15 contiguous nucleotides of instantly claimed SEQ ID No. 215 differing by no more than 3 nucleotides as described above. 

	Krieg et al. further teach at [0167] In some embodiments, the single stranded oligonucleotides are chimeric oligonucleotides that contain two or more chemically distinct regions, each made up of at least one nucleotide.  These oligonucleotides typically contain at least one region of modified nucleotides that confers one or more beneficial properties (such as, for example, increased nuclease resistance, increased uptake into cells, increased binding affinity for the target) and a region that is a substrate for enzymes capable of cleaving RNA:DNA or RNA:RNA hybrids.  Chimeric single stranded oligonucleotides of the invention may be formed as composite structures of two or more oligonucleotides, modified oligonucleotides, oligonucleosides and/or oligonucleotide mimetics.

It would be obvious to make gapmers as claimed given use of said gapmers were well known in the art to enhance the oligonucleotide.  It would have been further obvious to attach ligands such as GalNAc and one of skill in the art would be capable of making as the steps of which are well known in the art.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed
     Response to Arguments
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-19 under 35 U.S.C. 102(a)(2) as being anticipated by Mullick et al. (US 20190160090) is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635